In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Kings County (Slavin, J.), dated January 29, 1979, as, after a nonjury trial (1) directed the Greenpoint Savings Bank to pay plaintiff $970 plus interest from a certain account and (2) awarded plaintiff judgment against defendant in the principal sum of $16,788. By order dated February 2,1981, this court remitted the case to Special Term for a report detailing the evidentiary bases for the awards it made; in the interim, the appeal was held in abeyance (Wrzeskiewicz v Wrzeskiewicz, 80 AD2d 556). Special Term has now complied. Judgment affirmed insofar as appealed from, without costs or disbursements. No opinion. Damiani, J. P., Gibbons, Margett and Thompson, JJ., concur.